Citation Nr: 1759314	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  10-07 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an initial compensable rating for residuals of a fracture of the third toe of the right foot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to May 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2007 and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas.

In January 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  The Veteran also testified at a formal RO hearing in August 2007.  Transcripts of the hearings have been associated with the claims file.  In April 2017, the Board remanded his claim for further development.

The issue of entitlement to an initial compensable rating for residuals of a fracture of the third toe of the right foot is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's sleep apnea is etiologically related to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea are met.  38 U.S.C.A. §§ 1110, 1131, 1507 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2017).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b) (2017).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309 (a).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303 (b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran asserts that he has sleep apnea as a result of his active service.



A review of the Veteran's service treatment records (STRs) show that he entered service without any sleep apnea complaints.  See September 1989 Enlistment Examination, received October 20, 2015, at 2-13.  The Veteran's enlistment examination also shows that the he denied any frequent trouble sleeping.

Post-service treatment records show a current diagnosis of sleep apnea.  See March 2008 Polysomnography Physician Interpretation Report, received January 24, 2017, at 1-3.

The Veteran has submitted statements from his spouse and from a former in-service roommate, who both reported that the Veteran snored heavily in active service and that he sometimes stopped breathing.  His ex-wife additionally reported the Veteran would also experiences bouts of choking.  The Veteran testified during his January 2017 hearing that he first experienced symptoms in 1991 that included apnea and choking and that his symptoms have continued since his service.

In May 2017, a medical opinion was obtained to determine the nature and etiology of the Veteran's sleep apnea.  The examiner found that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner found that no objective clinical evidence existed to support a diagnosis of obstructive sleep apnea during the Veteran's active duty.  The examiner reported that he took into account the lay evidence of record before reiterating that there was no evidence within the Veteran's STRs to support a diagnosis of obstructive sleep apnea.  The examiner went on to explain, without mentioning the lay evidence of record, that the Veteran's first medical encounter to validate his sleep issues was in December 2007, which included complaints of poor sleep, snoring, frequent waking, and daytime fatigue.  However, these are many of the same symptoms that were reported in lay statements to have existed at the time of the Veteran's military service.  Furthermore,  the examiner found, "In a systematic review of the accuracy of the clinical examination in the diagnosis of OSA, the most useful individual finding for identifying patients with OSA was nocturnal choking or gasping, which was associated with a sensitivity and specificity of 52 and 84 percent."  Both the Veteran, in his testimony, and his wife, in her statement, reported choking symptoms in service.

As a result, based on the foregoing, the Board concludes that the Veteran's sleep apnea originated during his active service.  Further, the Board has found the Veteran's statements and his buddy statements concerning the nature of his symptoms to be competent and credible.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App.  465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).

Accordingly, the benefit of the doubt must be resolved in favor of the Veteran, and entitlement to service connection for sleep apnea is warranted.  38 U.S.C. § 5107 (b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for sleep apnea is granted.


REMAND

Unfortunately, a remand is required in this case.  While the Board sincerely regrets the delay, the Veteran's remaining claim must again be remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claims are afforded every consideration.

The Veteran service-connected residuals of a fracture of the third toe of the right foot is rated as compensable rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DCs) 5284.  

The Court, in Correia v. McDonald, 28 Vet. App 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  VA's Office of General Counsel has stated that Diagnostic Code 5284 is a more general diagnostic code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion.  Thus, VA's General Counsel concluded that, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion and therefore require consideration under 38 C.F.R. §§ 4.40, 4.45, and the DeLuca case.  See VAOPGCPREC 9-98 (Aug. 14, 1998) Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The present case may involve limitation in motion of joints due to the Veteran's fracture of the third metatarsal; therefore, joint testing pursuant to C.F.R. § 4.59 is required.  In his most recent examination, in May 2017, the examiner did find functional loss and limitation of motion but did not complete testing as required under Correia.

At the Veteran's May 2017 examination, the examiner noted pain during the physical examination and that the pain contributed to functional loss.  The Veteran also reported that flare-ups impacted the function of his foot.  However, the examiner did not include joint testing for pain on both active and passive motion or pain in weight-bearing and nonweight-bearing.  The examiner did note pain on weight-bearing and pain on nonweight-bearing of the right foot; however, the examiner did not provide range of motion measurements of the feet.  Therefore, the May 2017 examination is inadequate and a remand is necessary for a new examination in keeping with Correia.

It should also be noted that the Court has recently reiterated that it is imperative that a VA examiner estimate the additional degree of limitation of motion caused by flare-ups and not decline to do so based on the rationale that such an estimate would require resort to speculation.  Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).



Furthermore, the examiner in May 2017 found that pain, weakness, fatigability, or incoordination did not significantly limit functional ability of the Veteran's right foot during flare-ups or when the foot is used repeatedly over a period of time.  However, the same examination noted that the Veteran reported flare-ups that impacted the function of his right foot in the form of swelling if he walked for more than 10 minutes.  The Veteran also reported pain, stiffness, locking of his toe, and radiating pain.  As a result, the discrepancy must be resolved on remand by affording the Veteran a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any updated medical records pertaining to the Veteran's right foot disability.

2.  Then, schedule the Veteran for a VA examination with a podiatrist to determine the severity of his residuals of a fracture of the third toe of the right foot.  

Range of motion testing in accordance with Correia: 
In the examination report, the examiner must include all of the following:

A.	Active range of motion testing results.
B.	Passive range of motion testing results.
C.	Weightbearing range of motion testing results.
D.	Non-weightbearing range of motion testing results.

If the examiner is unable to conduct one or more of the above tests or finds that it is unnecessary, the examiner must provide an explanation.  In any event, the type of test performed (i.e. active or passive, weightbearing or nonweightbearing), must be specified. 



Flare-ups (Sharp): The examiner must elicit as much information as possible from the Veteran regarding the severity, frequency, and duration of flare-ups, their effect on functioning, and precipitating and alleviating factors.  

If the examination is not performed during a flare-up, the examiner must provide an estimate of additional loss of range of motion during a flare-up based on all procurable information from the record.  If the examiner is unable to provide an estimate of additional loss of motion during a flare-up, the examiner must provide a specific explanation as to why the available information, including the Veteran's own statements, is not sufficient to make such an estimate.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report. 

3.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


